        Case 1:18-cv-02242-PLF Document 74 Filed 06/02/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


MASHPEE WAMPANOAG TRIBE,

                   Plaintiff,

             v.

DAVID L. BERNHARDT, in his official
capacity as Secretary of the Interior, and
UNITED STATES DEPARTMENT OF                  Case No. 1:18-cv-2242-PLF
THE INTERIOR,

                   Federal Defendants,

             v.

DAVID LITTLEFIELD, et al.,

                   Intervenor-
                   Defendants.


   FEDERAL DEFENDANTS’ RESPONSE TO UNITED SOUTH AND
EASTERN TRIBE SOVEREIGNTY PROTECTION FUND’S AMICUS BRIEF
            Case 1:18-cv-02242-PLF Document 74 Filed 06/02/20 Page 2 of 6



                                    INTRODUCTION

          Withdrawal of Sol. Op. M-37029 (M-Opinion) and issuance of procedures for

determining eligibility under the Indian Reorganization Act’s (IRA) first definition

of “Indian” (Solicitor’s Guidance), while relevant to United South and Eastern

Tribes Sovereignty Protection Fund (USET SPF) membership and land into trust

decisions made after March 10, 2020, is not relevant to Plaintiff Mashpee

Wampanoag Tribe’s (Tribe) claim in this case. Despite the lack of relevance, USET

SPF’s amicus brief focuses entirely on Interior’s decision to withdraw the M-Opinion

and issue the Solicitor’s Guidance.

          Contrary to USET SPF’s assertions, Interior fully explained the rationale for

reexamining the M-Opinion and returning to its long-held understanding of the

term “recognition” as used in the IRA. The fact that Interior has already published

five positive land into trust determinations, including an acquisition for USET SPF

member Catawba Indian Nation, 1 also belies USET SPF’s assertion that Interior

has injected uncertainty or increased the burden associated with the fee to trust

process. In fact, the opposite is true—the updated procedure seeks to reduce the

burden on tribal applicants and Interior staff. Finally, withdrawal of the M-

Opinion and issuance of the Solicitor’s Guidance did not trigger Interior’s

consultation policy because neither action has “tribal implications” as defined by the

policy.




1   https://www.bia.gov/bia/ots/fee-to-trust/fee-to-trust-decisions
                                             1
         Case 1:18-cv-02242-PLF Document 74 Filed 06/02/20 Page 3 of 6



                                    DISCUSSION

I.    Interior provided a reasonable explanation for withdrawal of the M-
      Opinion and issuance of the Solicitor’s Guidance.

      Each land into trust determination requires Interior to identify authority for

the acquisition. 25 C.F.R. § 151.10(a). Consistent with Federal Defendants’

briefing on this issue, Interior applies the standard in place at the time the trust-

acquisition decision is made to determine whether such authority exists. See, e.g.,

Fed. Defs.’ Supp. Br. in Resp. to the Ct.’s May 1, 2020 Order at 5-6, ECF No. 56.

Only eligibility determinations made after March 10, 2020 rely on the procedures

outlined in the Solicitor’s Guidance. Despite the lack of relevance to Interior’s 2018

Remand Decision, USET SPF claims Interior did not provide a reasoned

explanation for withdrawal of the M-Opinion and issuance of the Solicitor’s

Guidance. Interior, however thoroughly explained the reason for the withdrawal

and the practical benefits derived from issuing the Solicitor’s Guidance.

      Agencies are free to change their existing policies so long as they provide a

reasoned explanation for the change. Encino Motorcars. LLC v. Navarro, 136 S. Ct.

2117, 2125 (2016). As USET SPF notes, the Carcieri v. Salazar, 555 U.S. 379

(2009), decision brought significant instability to the fee to trust process. USET

SPF’s Br. at 12, ECF No. 68. In the more than ten years applying Carcieri to fee-to-

trust applications, Interior has gained significant experience surrounding the issue.

Despite this experience, concerns persisted “over what evidence can be submitted

for the inquiry and how the Department will weigh such evidence.” Determining

Eligibility under the First Definition of “Indian” in Section 19 of the Indian

                                           2
         Case 1:18-cv-02242-PLF Document 74 Filed 06/02/20 Page 4 of 6



Reorganization Act of 1934, Memorandum from the Deputy Solicitor for Indian

Affairs to the Solicitor at 2 (Mar. 5, 2020) (hereafter Deputy Solicitor’s Mem.),

ECF No. 56-3. This led to a significant burden on tribal applicants who submit “any

and all forms of potentially relevant evidence, in some cases leading to submissions

totaling thousands of pages.” Id. In an effort to reduce this burden on tribal

applicants and Interior staff reviewing the applications, Interior began a review of

the M-Opinion and how certain types of evidence should be weighed when

evaluating land into trust eligibility under the IRA. Id. As part of the review,

Interior found that the M-Opinion’s interpretation of the term recognition

“departed, without explanation, from the Department’s previous, long-held

understanding of that term.” Id. The Deputy Solicitor’s Memorandum provides a

legal analysis outlining why the revised construction of the term “recognition” and

its relation to under federal jurisdiction “better reflects the ordinary meaning,

statutory context, legislative history, and the Department’s long-held

understanding of the phrase.” Id. at 31.

      In understanding what Congress meant by “recognition” in 1934, Interior was

able to articulate with more specificity what evidence is relevant and how much

weight will be accorded to certain types of evidence in establishing eligibility under

the IRA’s first definition of Indian. In doing so, Interior reduced the burden on

tribal applicants and Interior staff.

      The effort to better define the types of evidence relevant to the under federal

jurisdiction analysis and a review of how Congress would have understood the term



                                           3
         Case 1:18-cv-02242-PLF Document 74 Filed 06/02/20 Page 5 of 6



“recognition” in 1934 are more than adequate basis for Interior’s decision to

withdraw the M-Opinion and issue the Solicitor’s Guidance.

II.   Legal analysis and procedures issued by the Solicitor are not subject
      to consultation.

      Interior has issued a Departmental Manual addressing “government-to-

government consultation” with Indian Tribes. Chapter 4 of the policy reiterates

that Interior should “consult with tribes on a government-to-government basis

whenever DOI plans or actions have tribal implications.” Chapter 5 sets forth the

procedures and process that must be followed for consultation with Indian tribes.

U.S. Dep’t of the Interior, Departmental Manual Pt. 512, Ch. 4, 5. The

Departmental Manual cites Executive Order 13175 as its basis. See Exec. Order

No. 13175, 65 Fed. Reg. 67,249 (Nov. 6, 2000). Executive Order 13175, states that

policies having “tribal implications” refers to:

      regulations, legislative comments or proposed legislation, and other
      policy statements or actions that have substantial direct effects on one
      or more Indian tribes, on the relationship between the Federal
      Government and Indian tribes, or on the distribution of power and
      responsibilities between the Federal Government and Indian tribes.

Id. § 1(a). Neither Executive Order 13175 nor Interior’s policy require consultation

when adopting a legal opinion or legal procedures for attorneys within Interior.

Neither withdrawal of the M-Opinion nor issuance of procedures for attorneys in

the Solicitor’s Office to follow when evaluating IRA land into trust eligibility

constitute an action with tribal implications under Interior’s consultation policy.

      We also note that Executive Order 13175 does not provide any judicially

enforceable right.

                                            4
         Case 1:18-cv-02242-PLF Document 74 Filed 06/02/20 Page 6 of 6



      Sec. 10. Judicial Review. This order is intended only to improve the
      internal management of the executive branch, and is not intended to
      create any right, benefit, or trust responsibility, substantive or
      procedural, enforceable at law by a party against the United States, its
      agencies, or any person.


                                    CONCLUSION

      While withdrawal of the M-Opinion and issuance of the Solicitor’s Guidance,

reflect Interior’s continuing effort to implement the IRA consistent with the

statute’s plain language, legislative history and Carcieri, neither are relevant to the

Tribe’s claims which are based on Interior’s application of the M-Opinion.

      Respectfully submitted this 2nd day of June, 2020.


                                         For Federal Defendants:

                                         PRERAK SHAH
                                         Deputy Assistant Attorney General



                                         /s Sara E. Costello
                                         SARA E. COSTELLO
                                         Trial Attorney
                                         United States Department of Justice
                                         Environment & Natural Resources Division
                                         Natural Resources Section
                                         P.O. Box 7611
                                         Washington, DC 20044-7611
                                         Tel: 202-305-0484
                                         Fax: 202-305-0506
                                         Email: sara.costello2@usdoj.gov
OF COUNSEL:
Robert Hitchcock
Attorney-Advisor
Branch of Environment & Lands
Office of the Solicitor, Division of Indian Affairs
U.S. Department of the Interior


                                            5
